ACCEPTED
                                                                                              03-14-00442-CV
                                                                                                     3887210
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         1/23/2015 5:13:16 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK

                                     No. 03-14-00442-CV

                                                                            FILED IN
                                  IN THE COURT OF APPEALS            3rd COURT OF APPEALS
                                       THIRD DISTRICT                    AUSTIN, TEXAS
                                       AUSTIN, TEXAS                 1/23/2015 5:13:16 PM
                                                                       JEFFREY D. KYLE
                                                                             Clerk
                                  SCOTT MANDLE (APPELLANT)

                                             v.
    OLD WEST CAPITAL Co., as assignee of the judgment originally taken by Oliphant
         Financial Corporation, and A+ FEDERAL CREDIT UNION (APPELLEES)


                            From Cause No. C-1-CV-13-010555
                                County Court at Law No. 1
                                  Travis County, Texas


                          AGREED MOTION TO DISMISS APPEAL


To the Honorable Justices of the Third District Court of Appeals:

       Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), Appellant Scott Mandie

and Appellees Old West Capital Co. and A+ Federal Credit Union (collectively,

"Parties") file this Agreed Motion to Dismiss Appeal, asking the Court to set aside the

trial court's judgment without regard for the merits and remand the case to trial court for

rendition of judgment in accordance with the Parties' settlement agreement, attached

hereto as Exhibit B.

                                    I.   INTRODUCTION

       On January 17,2014, the presiding judge in County Court at Law No.1 signed an

Agreed Judgment of Garnishment ("Judgment") in Old West Capital Co., as assignee of

the judgment originally taken by Oliphant Financial Corporation (Garnishor) v. A+

AGREED MOTION TO DISMISS APPEAL                                                  PAGE   1 OF 4
Federal Credit Union (Garnishee) and Scott Mandie (Defendant Debtor), Cause Number

C-1-CV-13-010555, in favor of Old West Capital Co. as garnishor and against Scott

Mandie as debtor/defendant, in the total amount of$ 4,056.69 from funds belonging to

Scott Mandie but held by A+ Federal Credit Union as garnishee. Said Judgment further

ordered that A+ Federal Credit Union recover $500.00 in attorney's fees from funds

belonging to Mandie but held by A+ Federal Credit Union. Finally, said Judgment

discharged A+ Federal Credit Union of all liability to Mandie with respect to the

foregoing sums.

       Scott Mandie, who was not a party to the Agreed Judgment of Garnishment

("Judgment") but had filed an answer contesting the garnishment proceeding prior to

entry of the Judgment, subsequently filed a timely perfected his restricted appeal

challenging said Judgment on July 15, 2014, by filing a notice of appeal.

       The Parties have since been in negotiations in an effort to resolve their dispute

without necessity of intervention by this Court.

                          II.     ARGUMENT AND AUTHORITIES

       The Court has the authority under Texas Rule of Appellate Procedure 42.l(a)(2) to

grant this joint motion to dismiss.

       The Parties have reached an agreement to compromise and settlement their

differences in the suit Old West Capital Co., as assignee of the judgment originally taken

by Oliphant Financial Corporation (Garnishor) v. A+ Federal Credit Union (Garnishee)

and Scott Mandie (Defendant Debtor), Cause Number C-1-CV-13-010555.



AGREED MOTION TO DISMISS APPEAL                                                 PAGE2 OF4
       The Parties ask the Court to set aside the trial court's judgment, attached hereto as

Exhibit A, without regard to the merits and remand the case to the trial court for rendition

of judgment, attached hereto as Exhibit C, in accordance with the Parties' settlement

agreement. Tex. R. App. P. 42.l(a)(2)(B).

                                  III.     CONCLUSION

       Pursuant to its authority under Texas Rule of Appellate Procedure 42.1(a)(2)(B)

and for the reasons set forth more fully above, the Court should grant this Agreed Motion

to Dismiss the Appeal, set aside the trial court's judgment below and remand the case to

the trial court for rendition of judgment in accordance with the Parties' settlement

agreement.

                                     IV.    PRAYER

       For these reasons, the Parties ask the Court to grant this Agreed Motion to Dismiss

Scott Mandie's Appeal with costs taxed accordingly.

                                                 Respectfully submitted,

                                                 SLACK & DAVIS, LLP
                                                 2705 Bee Cave Road, Suite 220
                                                 Austin, Texas 78746
                                                 512.795.8686
                                                 512.795.8787 (fax)

                                                  OJ_

                                                 ATTORNEY FOR APPELLANT SCOTT
                                                 MANDLE




AGREED MOTION TO DISMISS APPEAL                                                   PAGE3 OF4
                                  LAW OFFICE OF ALISA RICHMAN
                                  304 S. Record Street, Suite 100
                                  Dallas, Texas 75202
                                  214.522.7266

                                  \.   sQlt~.
                                  Alisa S. Richman
                                  Texas State Bar No. 2406g61 0
                                  Alisa@thericbmanlawfirm.com

                                  ATrORNEY FOR OLD WEST CAPITAL
                                  Co.

                                  BLALACk & WILLIAMS, P.C.
                                  4851 LBJ Freeway, Suite 750
                                  Dallas, Texas 75244
                                  214.630.1916
                                  214.630.1112

                                       £
                                   Rob Woodcock
                                                t(zJ!ts-.

                                   Texas State Bar No. 24010490
                                   rwoodcock@blalack.com

                                   ATrORNEY FOR A+ FEDERAL CltEDJT
                                   UNION




AGREED MOTION TO DISMISS APPEAL                                     PAGE40F4
EXHIBIT A
                                    NO. C-l.CV·l3-0l055S

OlD WEST CAPITAL CO., as usipee of             §       IN THE COUNTY COURT
the judiiJIOIU originally taken by Oliphant    §
Financial Corporation                          §
                                               §
v.                                             §       AT LAWNUMBER ONE
                                               §
A+ FBDBRAL CREDIT UNION                        §
        (Gamisbeo)                              §
                                                §
                                                §
                                                §      T1lAVIS COUNTY, TP.XAS                         -
                                                                                                      $ :"



                         AGBIED JJJDDMINT OF GABNISJIMENT
         On this day came on to be heard the above-emitted and   nwnbe..- cause, in which Old West
Capital Co. is Plaintift: and A+ Federal Credit Union Ia Oamisbee. 'lbe parties appeeml by and

throup their respective attorneys of record and announced to the Court that aU matters of fi.ct and
things m'c:ontroversy between them bad been fully and 6naDy compromised and settled. It appem to

the Court that Judgment Debtor, Scott Mandie, bas beeo given proper notice ofthis ginUshment as

 required by law, and has made no response. Further, it appears to the Court that the Gamisbee has

 answered bmin as being indebted to Judgment Debtor in tho total amouot of$4,556.69. And the

 Court having beard the ap:cmcnt of the parties, and based thereon, alona with the answer of
 Ouniahce. makes the tbllowing orders:
          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Old West Capital

 Co. have and recover of aDCl against A+ federal Credit Union, the sum of $4,056.69 from the

 funds ofDcfcmdant Debtor cum:ntly being held by A+ Federal Credit Union, and such sum to be

 cmiitcd to the judgment in Cause No. 272224, owned by Old West Capital Co. against Scott

 M~ signed in this Court on April22,       2004.
     ACJR:SEQ JUDQMBNT OF GABNISHMBNT- PAGE 1




                                                                                                             31
       IT IS FURTHER ORD:BRED that A+ Federal Credit Union have and recover SSOO.OO as

reasonable atto11lCI)fs fDes tlom the sum in its posscaaion belonging to Scott Mancnc.

       IT IS FURTHER ORDERED tbat A+ Federal Crc:dl Union. ()arnishco, is hereby

discbupd of aD tiability to Scott Mandie and Old West Capital Co. to the extent of tho sums

above ordered.

     , This is a final appealable judgment.




 AOQBD WQQMBNT Of OARNJSHMJ!NI- PAGE 2




                                                                                              32
APPRQV'El) .AND AORBBD JlY;


AUSAS. RICHMAN
&tate. Bar No. 2406861 o
                                 -
atisa@shouloli.w.net
AUBYN K.. SHE.ITLB. JR.
State Bar No. 18257000
~~law.:net
46.19112Sl11'1UlC0Lane
oauaa. Texas 1s2os
(Zl4) 522-7266
(214) 522..7832 Fax

A'ttOJl'NBYS FOR OLD WEST CAPITAL CO.


   z
l.OBBl'I' A. 'WOOPCOCK
state Bar No. 24010490
                             1
                       t/l't/1'1

rw()OdoOclc@blalaclt.com
aLAX.ACKct WILtJAMs
SSSO LBJ Pxeoway, Suite 400
DalJu, Texai 75240
(214) 630..1916
(214}630..J t 12 Fax

ATTORNEYS FOR..A+ FBDJ!R.AL CRBDIT UNION




                                           33
EXHIBITB
                                   CAUSE No. C-1-CV-13-010555

OLD WEST CAPITAL CO., as                                         IN THE COUNTY COURT
assignee of the judgment originally
taken by Oliphant Financial
Corporation
       (Garnishor)

       v.
                                                                          ATLAWNUMBER1
A+ FEDERAL CREDIT UNION
     (Garnishee)

       and

SCOTT MANDLE,                                                    TRAVIS COUNTY, TEXAS
     (Defendant)



     COMPROMISE SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS




     This agreement is between OLD WEST CAPITAL CO., as assignee of the
judgment originally taken by Oliphant Financial Corporation and garnishor, A+
FEDERAL CREDIT UNION as garnishee and SCOTT MANDLE as debtor/defendant.

                                          RECITALS

       WHEREAS, on January 17, 2014, the presiding judge in County Court at Law
No. 1 signed an Agreed Judgment of Garnishment ("Judgment") in Old West Capital Co.,
as assignee of the judgment originally taken by Oliphant Financial Corporation (Garnishor) v.
A+ Federal Credit Union (Garnishee) and Scott Mandie (Defendant Debtor), Cause Number
C-1-CV-13-010555, in favor of Old West Capital Co. as garnishor and against Scott
Mandie as debtor/defendant, in the total amount of $ 4,056.69 from funds belonging to
Scott Mandie but held by A+ Federal Credit Union as garnishee. Said Judgment further
ordered that A+ Federal Credit Union recover $500.00 in attorney's fees from funds
belonging to Mandie but held by A+ Federal Credit Union. Finally, said Judgment

       COMPROMISE SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS            PAGE   I OF 3
discharged A+ Federal Credit Union of all liability to Mandie with respect to the
foregoing sums.

       WHEREAS, Scott Mandie, who was not a party to the Agreed Judgment of
Garnishment ("Judgment") but had filed an answer contesting the garnishment
proceeding prior to entry of the Judgment, subsequently filed a timely restricted appeal
challenging said Judgment.

       WHEREAS, Old West Capital Co., A+ Federal Credit Union and Scott Mandie
(collectively, "Parties") then proceeded to negotiate in an effort to reach a compromise
and settlement of the dispute between the Parties. Having successfully reached such a
compromise and settlement, the Parties now set forth the terms of their agreement
below:
                                  TERMS OF AGREEMENT


1.     Old West Capital Co. agrees to refund to Scott Mandie the sum of $ 4,056.69
obtained as a result of the Judgment. Old West Capital Co. further agrees to pay to
Scott Mandie the sum of $ 250.00 in partial satisfaction of the $ 500.00 in attorney's fees
awarded to A+ Federal Credit Union from Scott Mandie's funds as a result of the
Judgment. Said sums shall be paid within thirty (30) days of the trial court's rendition
of judgment in accordance with the Parties' agreement set forth herein to the account
held by Scott Mandie at A+ Federal Credit Union from which Mr. Mandie's funds were
originally garnished pursuant to the Judgment.

2.      A+ Federal Credit Union agrees to refund to Scott Mandie the sum of$ 250.00 in
partial satisfaction of the$ 500.00 in attorney's fees awarded to A+ Federal Credit Union
from Scott Mandie's funds as a result of the Judgment. Said sum shall be paid within
thirty (30) days of the trial court's rendition of judgment in accordance with the Parties'
agreement set forth herein to the account held by Scott Mandie at A+ Federal Credit
Union from which Mr. Mandie's funds were originally garnished pursuant to the
Judgment.

3.    In consideration for the repayment of the above-described sums by Old West
Capital Co. and A+ Federal Credit Union, Scott Mandie agrees to dismiss his restricted
appeal from the Judgment and to forever release and discharge Old West Capital and
A+ Federal Credit Union, their agents, attorneys, executors, employees, predecessors,
      COMPROMISE SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS           PAGE20F3
A+ Federal Credit Union, their agents, attorneys, executors, employees, predecessors,
assignors and assigns from any . and all claims, including cross-claims and
counterclaims, that he may have arising out of the dealings between the Parties as a
result of the underlying garnishment proceeding, the Judgment or the resulting
restricted appeal.


AGREED on this       Z..'J, day of January, 2015.

OLD WESt CAPITAL CO.



By:   -\.AJ.\~ ..                              .. \ /'1-3-    /\S
       Printed Name:       k\ f c; A.. B\ ~ rrtA~V\.
       Capacity: A:tlorn~                    o ~ f.t.o/y\


 AGREED on this d:.1_. day of January, 2015.

 A+ FEDERAL CREDIT UNION.

By:      ~                               t!;J(,._
       Printed Name:         Ro..b       V>o(U::>
                                     (on...      "...1 OL~



       COMPROMISE SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF All CLAIMS              PAGI!30F3
EXHIBITC
                                CAUSE No. C-1-CV-13-010555


OLD WEST CAPITAL CO., as assignee                          IN THE COUNTY COURT
of the judgment originally taken by
Oliphant Financial Corporation
        (Garnishor)

      v.

A+ FEDERAL CREDIT UNION                                         AT LAW NUMBER 1
     (Garnishee)

      and

SCOTT MANDLE,
     (Defendant)                                           TRAVIS COUNTY, TEXAS



                                     AGREED JUDGMENT




      On this day came to be heard the above-entitled and numbered cause in which

Old West Capital Co., as assignee of the judgment originally taken by Oliphant

Financial Corporation is Plaintiff and Garnishor, A+ Federal Credit Union is Garnishee

and Scott Mandie is Defendant. The parties appeared by and through their respective

attorneys of record and announced to the Court that all matters of fact and things in

controversy between them had been fully and finally compromised and settled.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

      1.       Old West Capital Co. shall refund to Scott Mandie the sum of$ 4,056.69

obtained as a result of the Judgment. Old West Capital Co. further agrees to pay to

AGREED ORDER                                                                   PAGE   1 OF 3
 Scott Mandie the sum of$ 250.00 in partial satisfaction of the$ 500.00 in attorney's fees

 awarded to A+ Federal Credit Union from Scott Mandie's funds as a result of the

 Judgment. Said sums shall be paid within thirty (30) days of rendition of this Agreed

Judgment to the account held by Scott Mandie at A+ Federal Credit Union from which

 Mr. Mandie's funds were originally garnished in this cause.

       2.      A+ Federal Credit Union shall refund to Scott Mandie the sum of$ 250.00

in partial satisfaction of the $ 500.00 in attorney's fees awarded to A+ Federal Credit

Union from Scott Mandie's funds as a result of the Judgment. Said sum shall be paid

within thirty (30) days of rendition of this Agreed Judgment to the account held by Scott

Mandie at A+ Federal Credit Union from which Mr. Mandie's funds were originally

garnished in this cause.

       3.      Old West Capital Co. and A+ Federal Credit Union are hereby discharged

of all liability to Scott Mandie as a result of the proceedings in this cause and the related

appeal.

       This is a final appealable judgment that disposes of all claims and all parties to

this proceeding.

      SIGNED on this __ day of _ _ _ _ ____, 2015.




                                                  Presiding Judge



AGREED ORDER                                                                       PAGE20F3
               SLACK & DAVIS, LLP
               2705 Bee Cave Road, Suite 220
               Austin, Texas 78746
               512.795.8686
               512.795.8787 (fax)
                 {) vl
               PAULAK.K       PA
               State BarN . 24049103
               pknippa@slackdavis.com

               ATTORNEY FOR APPELLANT             SCOTT
               MANDLE



               LAW OFFICE OF ALISA RICHMAN
               304 S. Record Street, Suite 100
               Dallas, Texas 75202
               214.522.7266


               Alisa S. Richman
               Texas State Bar No. 24068610
               Alisa@therichmanlawfirm.com


               ATTORNEY FOR OLD WEST CAPITAL
               Co.


               BLALACK & WILLIAMS, P .C.
               4851 LBJ Freeway, Suite 750
               Dallas, Texas 75244
               214.630.1916
               214.630.1112                          .t)~c,J-!C:.b vJ\If~'-(
                                                      f'~Cl t-l\ "')":)I () rJ

               -
               ~ __
                  lJ-L.l
                    ____ ~y
               Rob Woodcock
               Texas State Bar No. 24010490
               rwoodcock@blalack.com

               ATTORNEY FOR A+ FEDERAL CREDIT
               UNION
AGREED ORDER                                     PAGE30F3